DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.
Claim 24 is canceled; claims 1, 6 – 11, 13 – 16 and 19 – 23 are pending; claims 19 – 23 are withdrawn; claims 1, 6 – 11 and 13 – 16 have been considered on the merits.  All arguments have been fully considered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 17, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6 – 11 and 13 – 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a sanitizing composition comprising an active ingredient wherein the active ingredient is “strains” of a list of microbial genera.  These claims and those depending therefrom are considered genus claims that encompass a wide array of active strains of such microbes.  The specification fails to set forth a representative number of examples in order to reasonably verify possession of such a potentially enormous number of strains.  Rather the specification identifies only two species, Bacillus coagulans and Bifidobacterium longum lysate (specification, 00032).
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad generics, 
The purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by them.  A patent specification must describe an invention and do so in sufficient detail that one 
The claims further recite functional language wherein the active ingredient (a “strain” of the recited bacterial genera) “increases the production and/or activity of defensins by at least about 44%, relative to an otherwise identical topical composition without the active ingredient”.  It is noted that without reciting the particular structure, sequence, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.  Unlimited functional claim limitations that extend to all means or methods of resolving a problem is not adequately supported by the instant specification.  It is noted that a single claim reciting a functional outcome covering every conceivable means for achieving the stated result fails to satisfy the written description 
The lack of specificity of the compositional elements that provides for a particular function or structure in combination with the recited functional language necessitates that the active ingredient be defined in the manner as described in the specification for offering properly supported functional language.  While the specification describes a product offering specific functions as provided and supported with data in the specification, the specification fails to provide adequate written description for all that is encompassed by the instant claims, in terms of composition, structure and function.  Absent of such teachings and guidance as to the structure and function of these strains of microbes, and what combination of ingredients achieve the claimed functional result, the specification does not describe the claimed composition in such full, clear, concise and exact terms so as to indicate that Applicant had possession of these compositions at the time of filing of the present application.  
Thus, the written description requirement has not been satisfied.

Response to Arguments
Applicant argues that the specification is not required to have a particular number of examples to verify possession of the invention or to disclose all possible embodiments of an invention.  Applicant argues that the specification describes in explicit detail, inventive characteristics of the active ingredient in combination with particular surfactants; and that the surfactant is present to enhance the active ingredient.
However, these arguments fail to persuade.  It is maintained that the specification fails to describe the “strains” for the reasons set forth above.  The specification fails to provide any detail for any strain that must exhibit the claimed function.  It is iterated that the specification only describes Bonicel™ and products sold by and obtained from sources other than applicant (paragraph 0032).  Please note that the presence of a particular surfactant does not overcome the lack of written description for the term “strains” of the claimed genera.  Furthermore, the argument that the surfactant enhances the active and maximizes its bioavailability is not commensurate in scope with the claimed invention.  The instant claims recite functional language tied to the active component and not the surfactant.  Moreover, the claims require that the active provides for a particular activity and not the surfactant as argued.  
As such, the claims are rejected.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 6 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 6 is rendered vague and indefinite for reciting “ferment of Bacillus coagulans” because the phrase has not been adequately defined by the claim language or specification.  While the specification provides an example of a Bacillus ferment (i.e. Bonicel™), it is noted that that such an example does not define the phrase such that one would know what the phrase encompasses.  Please note that while the specification may identify specific compositions having trademark/trade names (specification 00032), trademark or trade names are used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  Further, while the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. 

Response to Arguments
Applicant argues that the phrase is clear and that “Bacillus ferment” is defined in paragraph 0032.  However, this argument fails to persuade because while the paragraph recites “Bacillus ferment”, it fails to specifically define the phrase, thereby failing to clearly set forth what applicant regards as the invention.  Regarding the term “Bonicel™”, it is noted that the term is a trade name which is used to identify a source of goods and not the goods themselves 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites an active ingredient that is a Bacillus ferment.  The claim on which it depends requires an active ingredient that is a bacterial strain.  Thus, the claim changes the active ingredient rather than further defines the active ingredient.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims	1, 6 – 11 and 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 2015/0044317, IDS 02.19.2018 No.203) in view of Watkins et al. (US 2005/0086744).  
Farmer teaches topical compositions for treating skin (abstract, title) comprising 1 – 99% Bacillus coagulans ferment (0008-0009), surfactants (0012) and water (0013).  Additional components may include skin conditioning agents such as isopropyl myristate, acetyl alcohol, 
Although the reference does not teach the compositions have the claimed amounts of each component, it would have been obvious to one of ordinary skill in the art to optimize the amounts of Farmer as a matter of routine experimentation and procedure.  Further, while the claimed functions are not disclosed, the components are the same as claimed.  Moreover, the claimed function must be inherent to the reference composition.  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new.  Thus the claiming of a new use, functions or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  (MPEP 2112)  
Farmer does not teach the compositions wherein the surfactants are those claimed.  However, Farmer does teach the compositions can be formulated into shampoos (or foamable compositions) (0004, 0061, 0117).  At the time the claims were filed, the instant surfactants were known in the art to be used in the claimed amount when making shampoos containing probiotics.  In support, Watkins teaches foamable shampoo compositions comprising 0.5% yogurtene (probiotic actives) in combination with sodium laureth sulfate and cocamindopropyl betaine (p.2, 0034).  Thus, as demonstrated by the prior art, it would have been obvious to one of ordinary skill in the art to include or substitute the instant surfactants in probiotics cleansing compositions as a matter of standard practice and with a reasonable expectation for success.
.

Claims 1, 7 – 11 and 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Castiel et al. (US 2009/0060962, IDS 12.19.2018 No.40) in view of Watkins et al. (US 2005/0086744).  
Castiel teaches foamable (0096-0098) skin treating compositions comprising 0.001 - 20% Bifidobacterium lysate or 5x102 – 1013 CFUs Bidifobacteria (abstract, 0016, 0077-0078) in combination with up to 20% emulisfiers such as glyceryl stearate, polysorbate, PEG (surfactants) (0103) and/or silicone waxes and dimethicones (foaming agents) (0102, example 1-2) .  Additional components include bacteria such as Lactobacillus, Saccharomyces, Lactococcus, Pediococcus, Enterococcus, Bacillus and/or Propionibacterium (0014, 0080-0086) and/or their fractions or ferments (008-0090); skin conditioning agents such as oils, isopropyl myristate (0102), PEG (0103), glycerol (0116), water (0105, 0110, examples) and propylene glycol (also acting as plug preventing additives, per specification p.11-13) at up to 20% (0101).
Although the reference does not teach the compositions have the claimed amounts of each component, it would have been obvious to one of ordinary skill in the art to optimize the amounts of Castiel as a matter of routine experimentation and procedure.  Further, while the claimed functions are not disclosed, the components are the same as claimed.  Thus, the claimed function must be inherent to the reference composition.  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new.  Thus the claiming of a new use, functions or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  (MPEP 2112)  

Absent evidence of an unexpected advantage or result, the claims are rendered obvious.

Claims 1, 7 – 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baur et al. (US 2003/0049231) in view of Ebinger et al. (DE 102 011 009 798).
Baur teaches foamable (0059, example 6) topical compositions comprising bacterial agents and extracts (abstract) such as Lactobacillus (p.1) in amounts of 0.05 – 10% (0048-0050) in combination with moisturizing agents, glycerol, PEG 400 (also acting as plug preventing additives, per specification p.11-13), 7% sodium lauryl sulfate (foaming agent), 2 % cocamidopropyl betaine (surfactants, foaming agent) (example 6) and water to quantity sufficient (0121-0129).  
Although the reference does not teach the compositions have the claimed amounts of each component, it would have been obvious to one of ordinary skill in the art to optimize the amounts of Baur as a matter of routine experimentation and procedure.  Further, although the reference does not teach the compositions have the claimed function, the components are the Moreover, the claimed function must be inherent to the reference composition.  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new.  Thus the claiming of a new use, functions or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  (MPEP 2112)  
Baur does not teach the compositions wherein the surfactants include sodium laureth sulfate.  However, at the time the claims were filed, the instant surfactant was known in the art to be used in the claimed amount when making probiotic containing skin treating compositions.  In support, Ebinger teaches flowable bath compositions (foamable, topical cleansing compositions) comprising 0.1 – 20% actives (0005) such as 1% Lactobacillus species (claim 1, 0014), surfactants such as sodium lauryl ether sulfate (sodium laureth sulfate) (0008-0009), 0.1 – 20% skin conditioning agents such as PEGs, propylene glycol, butylene glycol glycerol (glycerin) (also acting as plug preventing additives, per specification p.11-13) (0018) and moisturizing agents (claims, throughout).  As such, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to include or substitute the instant surfactant in the probiotic composition of Baur as a matter of standard practice and with a reasonable expectation for success.
Absent evidence of an unexpected advantage or result, the claims are rendered obvious.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1, 7 – 10 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 14, 32 – 35, 38 of copending application 15/475 938;
Claims 1, 7 – 11, 13 – 16 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2, 4 – 12, 15 – 16, 18 – 19, 21, 23 – 26 of copending application 15/819 669;
Claims 1, 4 – 11, 13 – 16 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 12, 14 – 18 of copending application 15/475 705.
Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of the instant claims encompass the same active components, surfactants, conditioning agents and additives as those of the pending applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant argues that the prior art does not teach the compositions comprising the claimed amount of water and that the amount of water should not be disregarded.  Applicant 
However, this argument fails to persuade as the combined prior art teaches the claimed components for the same purposes in various combinations together as applicant.  Regarding the amount of water, the references each teach the components together in compositions having ranges of actives and surfactants indicating that the amounts are routinely optimized by one of ordinary skill in the art.  Baur specifically states water is added in amounts of quantity sufficient (0121-0129).  Moreover, the prior art teaches including water in the compositions based on the amounts or concentrations of other components.  It is noted that applicant indicates the same in paragraph 0048.  Specifically, the amount of water can be 1.0% to at least 70% and that “More or less water may be required in certain instances, depending particularly on other ingredients and/or the amounts thereof employed in the topical composition.”  This indicates that the percent of water is not critical to the effectiveness of the claimed composition.  Thus, it is maintained that it would have been obvious to one of ordinary skill in the art to optimize the amounts of surfactants, actives, and thus water, as a matter of routine experimentation and procedure, as evidenced by the cited references above.  Absent evidence of an unexpected result or advantage, the claims remain rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUTH A DAVIS/            Primary Examiner, Art Unit 1699